                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JOSEPH W. HUNTER, TDCJ #1981619,                      )
(prior Dallas County # 13034945),                     )
              Plaintiff,                              )
vs.                                                   )   No. 3:18-CV-1589-D-BH
                                                      )
DOUGLAS HUGH SCHOPMEYER,                              )
et al.,                                               )   Referred to U.S. Magistrate Judge1
         Defendants.                                  )

              RECOMMENDATION REGARDING REQUEST TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

       Before the Court is the plaintiff’s Application to Proceed In Forma Pauperis and Motion for
Leave to Proceed In Forma Pauperis on Appeal, with a certificate of inmate trust account, all
received on March 17, 2020 (doc. 25).

        (X)     The request for leave to proceed in forma pauperis on appeal should be DENIED
                because the Court should certify pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C.
                § 1915(a)(3) that the appeal is not taken in good faith for the reasons set forth in the
                findings, conclusions and recommendations filed in this case on June 21, 2018 (doc.
                6), May 17, 2019 (doc. 17), and January 31, 2020 (doc. 27).

        (X)     Although this appeal should be certified as not taken in good faith under 28 U.S.C.
                § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the plaintiff/appellant may challenge this
                finding pursuant to Baugh v. Taylor, 117 F. 3d 197 (5th Cir. 1997), by filing a
                separate motion to proceed IFP on appeal with the Clerk of Court, U.S. Court of
                Appeals for the Fifth Circuit, within 30 days of the district court’s order. The cost
                to file a motion to proceed on appeal with the Fifth Circuit is calculated below, and
                if the plaintiff/appellant moves to proceed on appeal IFP, the prison authorities
                should be directed to collect the fees as calculated in this order:

                         (X)     Plaintiff/appellant should be assessed an initial partial fee of $5.00.

                         (X)     Thereafter, the prisoner should pay $500.00, the balance of the filing
                                 fees, in periodic installments. The appellant is required to make
                                 payments of 20% of the preceding month’s income credited to the
                                 appellant’s prison account until appellant has paid the total filing fees
                                 of $505.00


        1
         Under 28 U.S.C. § 636(b) and Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on
May 5, 2005), requests to proceed in forma pauperis are automatically referred.
SO RECOMMENDED this 19th day of March, 2020.




                                   ___________________________________
                                   IRMA CARRILLO RAMIREZ
                                   UNITED STATES MAGISTRATE JUDGE




                               2
